DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2022 was filed after the mailing date of the application on March 11, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] on p. 1 of Applicant’s disclosure recites “…U.S. Patent Application No.:  16/596,755, filed October 08, 2019, which itself…” where it should instead recite “…U.S. Patent Application No.:  16/596,755, filed October 08, 2019, now U.S. Patent No. 11,307,863, which itself…”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 10, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasner (US010318474B1) in view of Sureka (US 20080291209A1) and Williams (US008031197B1).
As per Claim 1, Krasner teaches a system comprising:  one or more graphics processing units (GPUs) (112, Fig. 1) including processing circuitry to:  execute, using the processing circuitry and data stored, at least one extract, transform, and load (ETL) operation on raw data (126) to generate structured data (128) for storing (uses the GPUs 112 to perform ETL (Extract Transform Load) transactions which produce transformed data 128 from raw data 126, store the raw data 126 in storage devices 108, transform the raw data to produce transformed data 128, store the transformed data in storage device 108, col. 5, lines 14-24).
	However, Krasner does not teach that the data is stored in GPU memory of the one or more GPUs.  However, Sureka teaches executing, using the processing circuitry and data stored in GPU memory of the one or more GPUs, a transform operation on raw data (GPU 130 stores the received raw data in GPU memory 140, [0042], GPU 130 encodes the raw data (after retrieving the data from GPU memory 140), [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasner so that the data is stored in GPU memory of the one or more GPUs because Sureka suggests that by storing the raw data directly in GPU memory, the bottlenecks are mitigated [0042].
	However, Krasner and Sureka do not teach that the processing circuitry executes a sequence of processing phases, and the structured data is generated for storing in the GPU memory.  However, Williams teaches that the processing circuitry executes a sequence of processing phases (GPU video data preprocessor 300 is coupled via a communications path to graphics memory 362, communications path includes a graphics pipeline 372 within a GPU 370, col. 5, lines 1-5), and the structured data is generated for storing in the GPU memory (storing the GPU-formatted video data in the graphics memory, col. 3, lines 23-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasner and Sureka so that the processing circuitry executes a sequence of processing phases, and the structured data is generated for storing in the GPU memory because Williams suggests that this is needed in order the data to be in format that is compatible of the architecture of the GPU (col. 2, lines 13-17; col. 3, lines 23-24).
9.	As per Claim 5, Krasner and Sureka do not teach wherein the structured data loaded from the GPU memory is used by at least one other processing phase of the sequence of processing phases subsequent the at least one processing phase.  However, Williams teaches wherein the structured data loaded from the GPU memory is used by at least one other processing phase of the sequence of processing phases subsequent the at least one processing phase (formatting video data representing the video to form GPU-formatted video data in a native format usable by one or more GPUs, storing the GPU-formatted video data in the graphics memory, col. 3, lines 20-24; multiple GPUs can be used to modify the video data passing from GPU video data preprocessor 600, thereby increasing the graphics processing power, so multiple GPUs can operate to composite images, col. 7, lines 30-34).  This would be obvious for the reasons given in the rejection for Claim 1.
10.	As per Claims 10 and 13, these claims are similar in scope to Claims 1 and 5 respectively, and therefore are rejected under the same rationale.  As per Claim 16, Claim 16 is similar in scope to Claim 5, and therefore is rejected under the same rationale.
11.	Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasner (US010318474B1), Sureka (US 20080291209A1), and Williams (US008031197B1) in view of Osminer (US 20080134156A1).
12.	As per Claim 2, Krasner, Sureka, and Williams are relied upon for the teachings as discussed above relative to Claim 1.
	However, Krasner, Sureka, and Williams do not expressly teach wherein the sequence of processing phases further comprises at least one of: a data application phase, an evaluation phase, or a deployment phase.  However, Osminer teaches wherein the sequence of processing phases further comprises at least one of: a data application phase, an evaluation phase, or a deployment phase (application may call an image-drawing function within a graphics library, for displaying rendered graphics images, [0008], any phase of application development and deployment, e.g., for initial development of new applications, after development but prior to deployment, post-deployment for evaluation purposes, [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karsner, Sureka, and Williams so that the sequence of processing phases further comprises at least one of: a data application phase, an evaluation phase, or a deployment phase because Osminer suggests that these phases are needed in the development and testing of application [0018, 0093].
13.	As per Claim 11, Claim 11 is similar in scope to Claim 2, and therefore is rejected under the same rationale.
14.	Claim(s) 3, 4, 6, 12, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasner (US010318474B1), Sureka (US 20080291209A1), and Williams (US008031197B1) in view of Finocchio (US 20120154373A1).
15.	As per Claim 3, Krasner, Sureka, and Williams are relied upon for the teachings as discussed above relative to Claim 1.
	However, Krasner, Sureka, and Williams do not teach wherein the one or more GPUs include a plurality of GPUs, and the data is shared between the plurality of GPUs using at least one of the GPU memory or one or more additional GPU memories of the plurality of GPUs.  However, Finocchio teaches wherein the one or more GPUs include a plurality of GPUs, and the data is shared between the plurality of GPUs using at least one of the GPU memory or one or more additional GPU memories of the plurality of GPUs (parallel processing pipeline 118 may include a plurality of processing blocks 120, each of the plurality of processing blocks 120 may include a plurality of graphic processing units (GPUs) 122, each of the plurality of GPUs 122 may share a local memory block 124, a local memory block may be associated with each processing block, [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasner, Sureka, and Williams so that the one or more GPUs include a plurality of GPUs, and the data is shared between the plurality of GPUs using at least one of the GPU memory or one or more additional GPU memories of the plurality of GPUs because Finocchio suggests that this is an efficient means of passing data among the plurality of GPUs [0016].
16.	As per Claim 4, Krasner, Sureka, and Williams do not teach wherein each processing phase of the sequence of processing phases is executed using a respective logic unit of the system, wherein at least one respective logic unit is to share data with one or more other logic units using the GPU memory.  However, Finocchio teaches wherein each processing phase of the sequence of processing phases is executed using a respective logic unit of the system, wherein at least one respective logic unit is to share data with one or more other logic units using the GPU memory [0016].  This would be obvious for the reasons given in the rejection for Claim 3.
17.	As per Claim 6, Krasner, Sureka, and Williams do not teach wherein, during the at least one processing phase of the sequence of processing phases, a plurality of cores of at least one GPU of the one or more GPUs each execute a parallel operation on an allocated portion of the data stored in the GPU memory.  However, Finocchio teaches wherein, during the at least one processing phase of the sequence of processing phases, a plurality of cores of at least one GPU of the one or more GPUs each execute a parallel operation on an allocated portion of the data stored in the GPU memory [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasner, Sureka, and Williams so that during the at least one processing phase of the sequence of processing phases, a plurality of cores of at least one GPU of the one or more GPUs each execute a parallel operation on an allocated portion of the data stored in the GPU memory because Finocchio suggests that this way, the plurality of cores execute more efficiently, which saves time and money [0016].
18.	As per Claims 12 and 14, these claims are similar in scope to Claims 4 and 6 respectively, and therefore are rejected under the same rationale.  As per Claims 19-20, these claims are similar in scope to Claims 4 and 6 respectively, and therefore are rejected under the same rationale.
19.	Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasner (US010318474B1), Sureka (US 20080291209A1), and Williams (US008031197B1) in view of Bathaee (US 20200012919A1).
20.	As per Claim 7, Krasner, Sureka, and Williams are relied upon for the teachings as discussed above relative to Claim 1.
	However, Krasner, Sureka, and Williams do not teach wherein the sequence of processing phases corresponds to a pipeline for training or testing one or more machine learning models, statistical algorithms, or deep neural networks.  However, Bathaee teaches wherein the sequence of processing phases corresponds to a pipeline for training or testing one or more machine learning models, statistical algorithms, or deep neural networks (training sub-system may be servers connected to a plurality of GPUs capable of performing operations required for training machine-learning algorithms at higher speeds, [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasner, Sureka, and Williams so that the sequence of processing phases corresponds to a pipeline for training or testing one or more machine learning models, statistical algorithms, or deep neural networks because Bathaee suggests that using the plurality of GPUs to train machine-learning algorithms is faster than using conventional general-purpose processors [0030].
21.	As per Claim 15, Claim 15 is similar in scope to Claim 7, and therefore is rejected under the same rationale.
22.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasner (US010318474B1), Sureka (US 20080291209A1), and Williams (US008031197B1) in view of Lee (US 20170109899A1).
	Krasner, Sureka, and Williams are relied upon for the teachings as discussed above relative to Claim 1.
	However, Krasner, Sureka, and Williams do not teach wherein, during a deployment phase, the processing circuitry is further to access, from the GPU memory, algorithm data corresponding to a target algorithm and input data for processing using the target algorithm, the algorithm data stored in the GPU memory during a processing phase of the sequence of processing phase prior to the deployment phase.  However, Lee teaches wherein, during a deployment phase, the processing circuitry is further to access, from the GPU memory, algorithm data corresponding to a target algorithm and input data for processing using the target algorithm, the algorithm data stored in the GPU memory during a processing phase of the sequence of processing phase prior to the deployment phase [0098].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasner, Sureka, and Williams so that during a deployment phase, the processing circuitry is further to access, from the GPU memory, algorithm data corresponding to a target algorithm and input data for processing using the target algorithm, the algorithm data stored in the GPU memory during a processing phase of the sequence of processing phase prior to the deployment phase because Lee suggests that this way, the GPU can quickly retrieve the algorithm in order to perform the analysis [0098].
23.	Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasner (US010318474B1), Sureka (US 20080291209A1), and Williams (US008031197B1) in view of White (US 20160005128A1).
24.	As per Claim 9, Krasner, Sureka, and Williams are relied upon for the teachings as discussed above relative to Claim 1.
	However, Krasner, Sureka, and Williams do not teach wherein the at least one processing phase corresponds to a data ingestion and preparation phase.  However, White teaches wherein the at least one processing phase corresponds to a data ingestion and preparation phase (execute multiple threads on one or more graphical processing units (GPU), [0006], perform data ingestion and preparation, [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krasner, Sureka, and Williams so that the at least one processing phase corresponds to a data ingestion and preparation phase as suggested by White.  It is well-known in the art that data ingestion involves collecting data in unstructured or structured format, and data preparation takes the ingested data and processes to a format that can be used with machine learning.
25.	As per Claim 17, Claim 17 is similar in scope to Claim 9, and therefore is rejected under the same rationale.
26.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasner (US010318474B1), Sureka (US 20080291209A1), Williams (US008031197B1), and White (US 20160005128A1) in view of Osminer (US 20080134156A1).
Claim 18 is similar in scope to Claim 2, and therefore is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611